Citation Nr: 0508900	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  99-06 249A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than May 27, 
1991, for the grant of service connection for Meniere's 
disease.

2.  Entitlement to an effective date earlier than May 27, 
1991, for the grant of service connection for a seizure 
disorder.

3.  Entitlement to an effective date earlier than May 27, 
1991, for the grant of a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1973.

A March 1994 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington 
granted service connection for Meniere's disease, assigning 
an effective date of September 30, 1993, for the grant of 
service connection.  The veteran thereafter appealed the 
effective date assigned to the Board of Veterans' Appeals 
(Board).  

In October 1994, the Seattle RO granted entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities (TDIU), assigning an effective 
date of September 30, 1993, for the grant of that benefit.  
The veteran appealed the October 1994 rating decision (as to 
the effective date assigned the award of benefits) to the 
Board as well.  Jurisdiction over the case was thereafter 
transferred to the RO in Oakland, California in February 
1998.

In a December 1998 rating decision, the Oakland RO granted 
service connection for a seizure disorder, assigning an 
effective date of May 27, 1991, for the award of service 
connection.  That rating decision also granted an effective 
date of May 27, 1991, for the award of service connection for 
Meniere's disease and the award of a TDIU.  The veteran 
appealed the December 1998 rating decision (as to the 
effective date assigned the grant of service connection for 
seizure disorder) to the Board.  Jurisdiction over the case 
was thereafter transferred to the RO in Portland, Oregon in 
October 1999. 

In May 2001, the Board issued a decision denying entitlement 
to an effective date earlier than May 27, 1991, for the grant 
of service connection for Meniere's disease; to an effective 
date earlier than May 27, 1991, for the grant of service 
connection for a seizure disorder; and to an effective date 
earlier than May 27, 1991, for the award of a TDIU.  

The veteran appealed the May 2001 decision to the United 
States Court of Appeals for Veterans Claims (Court), and in a 
December 2002 Order the Court granted a Joint Motion to 
Remand filed by the parties and vacated the May 2001 Board 
decision, remanding the case back to the Board.  The Board 
remanded the case to the RO in July 2003, and the case was 
returned to the Board in December 2004.

Although the issue of entitlement to an earlier effective 
date for the grant of service connection for post-traumatic 
stress disorder (PTSD) was developed for appellate review, in 
August 1994 and January 1995 statements, the veteran's 
representative withdrew the appeal.  In December 1998, the 
veteran made clear that the appeal with respect to the 
effective date assigned the PTSD was withdrawn, and he also 
clarified that he was not pursuing any claim with respect to 
the evaluation assigned the PTSD.

The veteran in a November 1994 statement raised the issue of 
entitlement to an increased disability rating for Meniere's 
disease.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  A claim, formal or informal, of entitlement to service 
connection for Meniere's disease was not received by VA prior 
to September 30, 1993.

2.  Service connection for Meniere's disease was granted in 
March 1994, with an assigned effective date for the grant of 
service connection of September 30, 1993; in December 1998, 
VA assigned an effective date of May 27, 1991, for the grant 
of service connection for Meniere's disease.

3.  A claim, formal or informal, of entitlement to service 
connection for a seizure disorder was not received by VA 
prior to September 30, 1993.

4.  Service connection for a seizure disorder was granted in 
December 1998, with an assigned effective date for the grant 
of service connection of May 27, 1991.

5.  A claim, formal or informal, of entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities was not received by VA prior to April 
28, 1994.

6.  An October 1994 rating decision granted entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities, with an assigned effective 
date of September 30, 1993; in December 1998, VA assigned an 
effective date of May 27, 1991, for the grant of a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to 
May 27, 1991, for the grant of service connection for 
Meniere's disease have not been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.159, 3.400 
(2004).

2.  The criteria for assignment of an effective date prior to 
May 27, 1991, for the grant of service connection for a 
seizure disorder have not been met.  38 U.S.C.A. §§  5103(a), 
5103A, 5110; 38 C.F.R. §§ 3.155, 3.159, 3.400 (2004).

3.  The criteria for assignment of an effective date prior to 
May 27, 1991, for an award of a total disability rating based 
upon individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 5110; 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400, 4.16 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before an 
unfavorable rating decision on a claim for VA benefits, even 
if the claim and initial unfavorable adjudication were filed 
prior to the effective date of the VCAA.  

Service connection for Meniere's disease was granted in a 
March 1994 rating decision, entitlement to a TDIU was granted 
in an October 1994 rating decision, and service connection 
for a seizure disorder was granted in a December 1998 rating 
decision.  In response to his notices of disagreement 
concerning the effective dates assigned the above benefits, 
he was issued statements of the case respectively addressing 
each issue in August 1994, August 1996 and March 1999.  In a 
July 2003 correspondence, VA specifically advised the veteran 
of what evidence he was responsible for submitting and what 
evidence VA would obtain on his behalf in connection with his 
claims.  In particular, he was advised that VA was 
responsible for obtaining relevant records from federal 
agencies, from VA medical facilities, and from the Social 
Security Administration.  He was also advised that VA would, 
if requested, undertake reasonable efforts to obtain relevant 
records held by non-federal sources, including from state or 
local governments, private physicians and facilities, and 
current or former employers.  He was informed that he was 
responsible for ensuring that VA received all requested 
records not in the possession of a federal agency, and that 
if he wanted VA to assist him in obtaining records, he had to 
complete required authorization forms. 

In a February 2004 correspondence, VA again informed the 
veteran as to the respective responsibilities of each party 
in obtaining evidence in connection with his appeal, and also 
specifically advised him of the information and evidence 
necessary to substantiate his claims.  He was advised in 
particular that effective dates are established in most cases 
by reference to the later of the date of claim or the date 
entitlement arose, and he was additionally provided with the 
criteria for determining how entitlement arises for service 
connection claims and claims for a TDIU.  In other words, he 
was advised of how a service connection and TDIU claim is 
established, and further informed what information and 
evidence is necessary to establish the proper effective date 
for the award of service connection and a TDIU.  The 
veteran's claims were thereafter reviewed in an October 2004 
supplemental statement of the case.

While the VCAA notices were out of sequence, the content of 
the notices substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  At 
this point, the veteran has been advised as to what 
information and evidence is necessary to substantiate his 
claims, and advised as to what evidence he is responsible for 
obtaining and of what evidence VA will obtain on his behalf.  
At this stage of the appeal, there is no further notice that 
is needed to comply with the VCAA and the veteran was not 
prejudiced by the out of sequence notices.  The Board also 
notes that the July 2003 and February 2004 correspondences 
satisfy the concerns voiced in the Joint Motion for Remand 
granted by the Court in December 2002.  The Board will 
proceed with appellate review. 

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claims, the Board points out 
that all relevant evidence identified by him, and for which 
he authorized VA to obtain, is on file.  The record contains 
VA treatment records (including September 1986 and October 
1986 records from the VA Medical Centers in Livermore and 
Palo Alto, California), private medical records, and records 
from the Social Security Administration.  He has not 
identified any evidence which remains outstanding, and the 
Board is otherwise unaware of any outstanding and relevant 
evidence pertaining to the instant appeal.  In light of the 
above, the Board concludes that VA's duty to assist the 
veteran with his claims has been fulfilled. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

Service medical records are negative for any complaints, 
finding or diagnosis of Meniere's disease or a seizure 
disorder.

In August 1973, the veteran submitted a VA Form 21-526 on 
which he claimed entitlement to service connection for 
hearing loss and for ringing in the ears.  He did not claim 
entitlement to service connection for Meniere's disease, 
seizure disorder, or dizziness, and provided no information 
with respect to his employment status.

The veteran was afforded a VA examination in November 1973, 
at which time he reported employment in the field of finish 
carpentry.  He complained of ear aches, poor hearing and 
constant ringing in his ears, and he also reported 
experiencing vertigo when standing suddenly.  Following 
examination the veteran was diagnosed with bilateral high 
frequency hearing loss.

Service connection for bilateral hearing loss was granted in 
May 1974, evaluated as non-compensably disabling effective 
from the day following the veteran's separation from active 
duty (that is, July 28, 1973).

VA treatment records for September to October 1986, including 
from the Livermore and Palo Alto, California VA Medical 
Centers, show treatment for a recent nasal injury, and 
indicate that shortly following the injury the veteran 
exhibited orthostatic hypotension and multiple seizures.  The 
orthostatic hypotension was attributed to a severe nosebleed, 
and the grand mal seizures were attributed to the 
hypotension, although the claimant reported experiencing one 
other seizure in 1982 after donating blood.  These treatment 
records show that the veteran reported experiencing tinnitus, 
but the treating physicians did not examine him for that 
complaint, and no reference to hearing loss was made by the 
veteran or his treating physicians. 

In an October 1986 statement, the veteran requested an 
increased rating for his service-connected bilateral hearing 
loss.  He did not address his employment status or mention 
tinnitus or dizziness.  

A June 1987 rating decision thereafter denied entitlement to 
an increased disability rating for bilateral hearing loss.  
The veteran was notified of the decision and of his appellate 
rights with respect thereto in July 1987.  No further 
communication was received from the veteran or any 
representative until March 1990, when the appellant submitted 
a statement requesting a copy of the last rating decision 
issued in the claims file.  

In May 1990, he requested that VA send a copy of the 
referenced rating decision to a specified representative, and 
in February 1992, requested that VA forward to his 
representative copies of his service medical records, copies 
of the last rating decision issued, and copies of all "Dept. 
of Army forms" in the claims file.

On May 22, 1992, the veteran submitted a statement requesting 
re-evaluation of the rating assigned his service-connected 
hearing loss.  He also claimed entitlement to service 
connection for tinnitus and post-traumatic stress disorder.

The veteran thereafter underwent a VA examination in June 
1992, at which time he complained of hearing loss and 
reported experiencing continuous bilateral tinnitus.  He 
reported a history of seizures which he noted were thought to 
have been alcohol-induced.  He indicated that he no longer 
consumed alcohol.  He reported experiencing dysequilibrium 
since the onset of his first epileptic seizure, and indicated 
that he had been unable to work for several years primarily 
on account of his seizures.  Following examination the 
examiner noted that the appellant had bilateral tinnitus.

At a VA social and industrial survey in July 1992 the veteran 
reported that he stopped working around 1990 on account of 
his seizures.  He indicated that his first seizure occurred 
in September 1990, and his second in March 1991, and that he 
stopped drinking alcohol after the second seizure.  The 
social worker concluded that the veteran had severe 
industrial impairment on account of the seizure disorder.

At a VA psychiatric examination in August 1992, the veteran 
reported that he had worked continuously since service as a 
carpenter until he started experiencing seizures in 1990.  He 
described the seizures as once considered secondary to 
alcohol dependence, but he noted that he still experienced 
seizures after ceasing alcohol consumption.  He reported that 
he was able to work in a friend's restaurant, and was 
attempting to work as an electrician.  He also suggested that 
he was still able to engage in carpentry.  The veteran 
asserted that his vocational impairment was due to seizures 
and hearing loss, rather than to any psychiatric symptoms.

A September 1992 rating decision granted service connection 
for tinnitus, evaluating the disorder as 10 percent disabling 
effective May 22, 1992.  The rating decision also increased 
the evaluation assigned the veteran's bilateral hearing loss 
to 20 percent disabling, effective March 30, 1992.  Service 
connection for PTSD was denied.  The veteran was notified of 
the rating decision and of his appellate rights with respect 
thereto in October 1992.

In December 1992, VA's Director of Compensation and Pension 
approved a recommendation for assignment of a non-compensable 
evaluation for tinnitus from July 28, 1973, to March 9, 1976, 
and a 10 percent rating for the disorder from March 10, 1976.  
A February 1993 rating decision implemented the December 1992 
opinion.  The combined disability rating for the veteran's 
service-connected disabilities was 0 percent for the period 
prior to March 10, 1976; 10 percent for the period from March 
10, 1976, to March 29, 1992; and 30 percent from March 30, 
1992.  The veteran was notified of the February 1993 rating 
decision and of his appellate rights with respect thereto 
later in February 1993. 

The record reflects that in December 1992, the veteran 
applied for VA vocational rehabilitation benefits.  

In a July 1993 rating decision, service connection for PTSD 
was granted.  The disorder was evaluated as 10 percent 
disabling effective May 22, 1992.  With the addition of PTSD, 
the combined disability rating for the veteran's service-
connected disorders was 40 percent, effective May 22, 1992.

In a statement received September 30, 1993, the veteran 
claimed entitlement to  service connection for Meniere's 
disease; he argued that the disorder was present, but had 
remained undiagnosed, throughout the years, and was suggested 
by his hearing loss and tinnitus, as well as by his 
complaints of dizziness since the 1970s.  He argued that he 
would have been diagnosed with Meniere's disease in the 1970s 
if his VA examiners at the time had conducted thorough 
examinations.  He also arguably suggested that his seizures 
were associated with Meniere's disease.  In an attached 
statement, Dr. J. Bell indicates that a person with Meniere's 
syndrome often develops hearing loss and tinnitus before 
developing dizziness, frequently resulting in a delayed 
effective diagnosis of Meniere's syndrome.  Dr. Bell 
concluded that while the veteran was experiencing hearing 
loss and tinnitus, the Meniere's disease was probably not 
diagnosed, and did not become apparent until full blown 
symptomatology was present.  Also attached to the veteran's 
September 1993 statement were private medical records for 
April 1993 to August 1993, showing treatment for dizziness, 
vertigo and seizures.

Additional private medical records received after September 
1993 document treatment since 1990 for seizures, dizziness 
and vertigo.  In May 1992, his private physician noted the 
possibility of Meniere's disease, and by August 1993 had 
diagnosed the veteran with that disorder.

A March 1994 rating decision granted service connection for 
Meniere's disease, and assigned a 60 percent rating therefor, 
effective from September 30, 1993.  In the same decision, the 
RO determined that the hearing loss and tinnitus disorders 
were included in the 60 percent rating assigned for Meniere's 
disease, and that the ratings for those disabilities were 
considered effective until September 29, 1993 (following 
which the hearing loss and tinnitus disorders were no longer 
separately rated).  The combined disability rating for the 
veteran's disorders was 60 percent effective September 30, 
1993.

In a March 16, 1994, report, a VA consulting physician opined 
that the veteran's seizures started in 1990 and were part of 
the Meniere's disease.  

On April 28, 1994, the veteran submitted a statement in which 
he essentially indicated that he was unemployable on account 
of his service-connected disorders.  Submitted with his 
statement was a narrative report from a contract counselor 
concerning the feasibility of a program of VA vocational 
rehabilitation for the veteran.  The narrative report 
indicates that by March 1993, the counselor felt the veteran 
had significant industrial impairment, and that a program of 
VA vocational rehabilitation was not feasible until the 
appellant's PTSD and seizure disorders were further 
evaluated.  The counselor also noted that a possible fusion 
of the veteran's right wrist would cause significant 
impairment.

In a May 1994 statement, Dr. Bell indicates that he had 
treated the veteran since 1990 for Meniere's disease.

In June 1994, the veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, on which he indicated that he last worked 
full time in August 1990, and was prevented from securing or 
following any substantially gainful occupation on account of 
his Meniere's disease.

Records received in September 1994 from the Social Security 
Administration (SSA) show that the veteran was considered 
disabled by that agency as of August 1990 based on a seizure 
disorder and an organic brain disorder.  A May 1991 statement 
by Dr. Bell (included in the SSA records) indicates that the 
veteran was not working on account of his seizure disorder, 
and that the appellant was unemployable.

In an October 1994 rating decision, entitlement to a TDIU was 
granted, effective September 30, 1993.

In December 1998, service connection for a seizure disorder 
was granted.  The disorder was evaluated as 40 percent 
disabling, effective from May 27, 1991.  In that same 
decision, the RO granted an earlier effective date of May 27, 
1991, for the award of service connection for Meniere's 
disease and the award of a TDIU.  The RO explained that the 
May 1991 effective date for Meniere's disease and a seizure 
disorder was based on private treatment records of that date, 
the formal claim for an increased rating for hearing loss 
received on May 22, 1992, and evidence showing a diagnosis of 
Meniere's disease within the appeal period of the decision 
based on the claim.  The rating action terminated separate 
ratings for tinnitus and hearing loss as of May 26, 1991.  

In several statements on file, and in testimony before a RO 
hearing officer in September 1995 and before the undersigned 
in January 2001, the veteran argues that he is entitled to an 
effective date of July 28, 1973 (the day following his 
discharge) for the grant of service connection for Meniere's 
disease and seizure disorder, and to an effective date of at 
least September 1990 for the award of a TDIU.  He contends 
that he was suffering from Meniere's disease when he filed 
his initial claim for service connection for hearing loss and 
tinnitus in August 1973, and that he should not be penalized 
for his lack of sophistication in failing to mention 
Meniere's disease by name on the August 1973 claim.  He 
argues that Dr. Bell has concluded that the symptoms present 
in 1973 were a manifestation of Meniere's disease, and that 
if the VA examiner in November 1973 and treating physicians 
in September and October 1986 had properly examined him, they 
would have diagnosed the disorder, leading to an earlier 
grant of service connection.  He additionally argues that 
prior claims for increased ratings for hearing loss should be 
construed as claims for service connection for Meniere's 
disease, and asserts that his representative misled him since 
1986 into delaying the submission of a claim for service 
connection for Meniere's disease.  The veteran argues that 
the September 1986 and October 1986 VA treatment records 
should be considered informal claims for service connection 
for Meniere's disease and a seizure disorder, and he 
indicates that a treating physician at the time actually 
believed that something other than his epistaxis was 
responsible for his seizures.

With respect to the award of a TDIU, he argues that the date 
SSA considers him disabled (August 1990) should control, and 
he points out that he was hospitalized around that time for 
seizures.  He also suggests that the September 1986 treatment 
reports can be accepted as the date of claim for a TDIU as 
well.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  The effective date for the grant of service 
connection is the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2004).

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151 (2004).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2004).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, the date of VA outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim when the report of such treatment or examination 
relates to a disability for which increased compensation is 
sought.  38 C.F.R. § 3.157(b)(1).  

The date of receipt of evidence from a private physician or a 
lay person will be accepted when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable possibility 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).  

The date of receipt of examination reports, clinical records, 
and transcripts of records from a non-VA governmental 
hospital will be accepted as the date of receipt of a claim 
if submitted by or on behalf of the veteran and entitlement 
is shown.  38 C.F.R. § 3.157(b)(3).

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  The objective criteria are set forth in 38 C.F.R. 
§ 3.340(a)(2), and provide for a total disability rating for 
any single disability or combination of disabilities 
prescribed a 100 percent evaluation in the Schedule for 
Rating Disabilities; or where the requirements of 38 C.F.R. § 
4.16(a) are met.

I.  Meniere's disease

The record shows that following his discharge from service, 
the veteran filed his initial claim for service connection in 
August 1973, at which time the only disabilities claimed were 
hearing loss and ringing in the ears; contrary to his current 
understanding, he did not refer to any dizziness or vertigo 
on the initial claim, and in any event did not mention 
Meniere's disease.  The first communication from the veteran 
or any representative referring to Meniere's disease was 
received on September 30, 1993, decades after his discharge 
from service, when the appellant requested the establishment 
of service connection for that disorder.

The veteran contends that his August 1973 claim for hearing 
loss and ringing in the ears should be accepted as a claim 
for Meniere's disease as well, as Dr. Bell has purportedly 
determined that Meniere's disease was present and manifested 
by those symptoms at the time.  The Board points out, 
however, that hearing loss and tinnitus are disabilities in 
and of themselves, and are not necessarily associated with 
Meniere's disease.  A claim for service connection for 
hearing loss and ringing in the ears does not imply a claim 
of entitlement to service connection for Meniere's disease, 
and there is otherwise nothing in the August 1973 claim 
itself suggesting that the veteran was requesting service 
connection for Meniere's disease.  Even assuming that Dr. 
Bell believes that the veteran's symptoms in August 1973 
represented the onset of Meniere's disease (although his 
statements on file, all received on or after September 1993 
are equivocal as to that point), the fact remains that when 
the appellant filed his August 1973 claim, he sought service 
connection only for hearing loss and ringing in the ears, and 
not any other disorder.  

Moreover, while he reported to the November 1973 examiner 
that he experienced vertigo when standing suddenly, he did 
not suggest that the vertigo was present in service, that he 
believed it was related to service, or that he believed it 
was related to hearing loss or tinnitus.  Nor did the 
examiner suggest that the veteran had Meniere's disease.  

The veteran reported symptoms of orthostatic hypotension when 
treated by VA in September and October 1986, but specifically 
noted that the symptoms began shortly following a 1986 nasal 
injury.  The veteran did not suggest a belief that the 
symptoms bore any relationship to service or to service-
connected disability, and the treating physicians attributed 
the hypotension to epistaxis.  In his October 1986 claim for 
an increased rating, the veteran did not mention Meniere's 
disease.  

On September 30, 1993, the veteran filed his claim for 
service connection for Meniere's disease, and for the first 
time submitted a statement by Dr. Bell suggesting that 
earlier symptoms of hearing loss, tinnitus and dizziness 
could represent Meniere's disease.  Submitted on and after 
September 30, 1993 were private medical records documenting 
treatment for symptoms which in 1992 were thought to possibly 
represent Meniere's disease.

In short, the record is devoid of any communication from the 
veteran or his representative which can be construed as a 
claim of entitlement to service connection for Meniere's 
disease until September 30, 1993, decades after his discharge 
from service.  While he argues that the November 1973 and 
later VA examinations, as well as the September and October 
1986 VA treatment records, can be accepted as informal claims 
for service connection for Meniere's disease under 38 C.F.R. 
§ 3.157, the provisions of that regulation are not for 
application in this case as service connection for Meniere's 
disease had not been allowed or denied prior to the March 
1994 rating decision.  The Board nevertheless has considered 
whether the above examination and treatment reports show an 
intention by the veteran to apply for VA benefits for 
Meniere's disease, but notes that he never mentioned 
Meniere's disease at those visits, or even suggested that any 
symptoms other than his hearing loss and tinnitus were 
related to service.

The Board acknowledges the veteran's contention that he 
should not be punished for his earlier unfamiliarity with the 
medical condition of Meniere's disease, and the assertion 
that his representative misled him into delaying the decision 
to file a claim for service connection for the condition.  
Assuming that he actually did have Meniere's disease prior to 
1990, as noted previously, a claim for service connection for 
hearing loss and ringing in the ears does not imply a claim 
for service connection for Meniere's disease.  Moreover, and 
the Board notes in passing that the first actual diagnosis of 
the disorder occurred in 1992.  As to any purportedly 
misleading actions by his representative VA no 
responsibility.

The Board accordingly concludes that date of claim for 
service connection for Meniere's disease in this case is 
September 30, 1993.

The Board notes that Dr. Bell has indicated that the 
Meniere's disease in this case has existed at least since 
1990, and perhaps for years earlier.  As explained 
previously, however, the effective date of a grant of service 
connection for a claim filed more than a year after discharge 
from service (as in this case) is the later of the date of 
claim or the date entitlement arose.  Consequently, the date 
of claim controls in this case, and the proper effective date 
for the grant of service connection for Meniere's disease is 
September 30, 1993. 

The Board notes that the RO has assigned an effective date of 
May 27, 1991, for the grant of service connection for 
Meniere's disease.  As discussed above, the proper effective 
date for the grant of service connection in this case is 
September 30, 1993.  In essence, the RO assigned an effective 
date which is far earlier than that to which the veteran is 
entitled.  The preponderance of the evidence is therefore 
against his claim, and the claim for an earlier effective 
date is denied.



II.  Seizure disorder

Following the veteran's discharge from service, no 
communication was received from him or any representative for 
service connection for a seizure disorder until at least 
September 30, 1993.  While he was treated by VA in September 
and October 1986 for symptoms which included seizures, he did 
not suggest at that time that the seizures originated in 
service, were otherwise related to service, or were related 
to service-connected disability.  Indeed, the treating 
physician attributed the seizures to recent trauma, and noted 
that the only earlier seizure (in 1982) occurred postservice 
after the veteran donated blood.  At his June 1992 and August 
1992 examinations, and at his July 1992 social and industrial 
survey, the veteran again reported experiencing seizures, but 
did not express a belief that the seizures were related to 
service or to service-connected disability.

In short, the veteran did not submit any claim, formal or 
informal, for service connection for a seizure disorder until 
September 30, 1993, many years after his discharge from 
service.  As with his Meniere's disease, the veteran argues 
that the 1986 VA treatment records and 1992 VA examination 
reports should be accepted as informal claims under 38 C.F.R. 
§ 3.157.  That regulation is not applicable, however, as 
service connection for seizure disability had not been 
allowed or denied prior to the December 1998 rating decision.  
The Board has reviewed the above VA medical records in order 
to determine whether the veteran nevertheless expressed a 
belief that he was entitled to VA benefits on account of his 
seizures, but as indicated above, he did not express a belief 
that the seizures were in any way related to service or to 
service-connected disability.  The Board accordingly 
concludes that the date of claim of entitlement to service 
connection for a seizure disorder is September 30, 1993.

The Board acknowledges that the seizures which the veteran 
has experienced since September 1990 were attributed by a VA 
consulting physician in 1994 to Meniere's disease.  As 
indicated in the previous section, the veteran is not 
entitled to an effective date earlier than September 30, 
1993, for the grant of service connection for Meniere's 
disease (although the RO generously assigned a May 1991 
effective date).  Moreover, even assuming that the 1994 VA 
medical opinion establishes that entitlement existed in 
September 1990, because the proper effective date for service 
connection is the later of the date of claim or the date 
entitlement arose, and because the date of claim in this case 
is September 30, 1993, the veteran is not entitled to an 
effective date earlier than September 30, 1993.

In this case, the RO has assigned an effective date of May 
27, 1991, for the grant of service connection for seizure 
disorder.  As the proper effective date in this case is 
actually September 30, 1993, the RO again has assigned an 
effective date which is far earlier than that to which the 
veteran is entitled.  The Board therefore concludes that the 
preponderance of the evidence is against the claim, and that 
the claim for an earlier effective date for the grant of 
service connection for a seizure disorder is denied.

III.  Total rating based on individual unemployability due to 
service-connected disabilities

The record does not reflect, and the veteran does not 
contend, that he or any representative filed a claim 
specifically seeking entitlement to a TDIU at any time prior 
to April 28, 1994.  Prior to September 1992, the veteran's 
only service-connected disability was bilateral hearing loss, 
evaluated as non-compensably disabling.  When he filed his 
October 1986 and May 1992 claims for an increased rating for 
bilateral hearing loss, and his May 1992 claim of entitlement 
to service connection for PTSD and tinnitus, he did not 
mention his employment status.  He also did not mention his 
employment status when submitting his March 1990, May 1990 
and February 1992 statements.  While he informed his August 
1992 VA examiner that he was partially vocationally impaired 
because of hearing loss, he did not allege that the hearing 
loss rendered him unemployable.  The same is true with 
respect to his December 1992 application for VA vocational 
rehabilitation benefits.

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
U.S. Court of Appeals for the Federal Circuit held that where 
a veteran submits evidence of a medical disability, claims 
the highest rating possible, and submits evidence of 
unemployability, VA must consider a rating of TDIU even if 
not specifically requested by the veteran.  Id. at 1382-85.  
In Norris v. West, 12 Vet. App. 413 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that a 
claim for TDIU is reasonably raised and must be considered 
when a claimant with a schedular rating that meets the 
minimum criteria of 38 C.F.R. § 4.16(a) seeks a rating 
increase, and there is evidence of current service-connected 
unemployability in the claims file or under VA control.

The evidence does not show that the veteran was unemployed or 
unemployable prior to 1990, and certainly not at the time of 
his October 1986 claim for an increased rating.  His March 
1990, May 1990 and February 1992 statements did not evince an 
intention to file any claim.  His May 1992 statement 
constituted a claim for an increased rating, but the evidence 
submitted in connection with that claim did not suggest that 
he was unemployed or unemployable in any measure due to his 
hearing loss, or even due to his tinnitus.  

To the contrary, the June 1992, July 1992 and August 1992 
evaluation reports are remarkably consistent in the 
suggestion that the veteran's then nonservice-connected 
seizure disorder was the primary, if not only, disorder 
responsible for his cessation of work activities.  The Board 
also notes that private medical records received between 
September 1993 and April 1994 do not suggest that the veteran 
was unemployable on account of any service-connected 
disability.  Moreover, at the time of the September 1992 
rating decision, the combined disability rating for the 
veteran's service-connected disabilities did not meet the 
minimum schedular criteria for consideration of a TDIU.  Nor 
did the veteran meet the minimum schedular criteria for 
consideration of a TDIU until after June 1994.  Prior to June 
1994 the evidence suggested that the appellant's 
unemployability was related to his seizure disorder (for 
which service connection was not granted until years later).
 
Although the vocational rehabilitation counselor indicated in 
April 1994 that by March 1993 he had determined that VA 
vocational rehabilitation was not feasible for the veteran, 
the counselor specifically based his opinion on the need for 
further evaluation of the veteran's seizure disorder and 
PTSD; he did not suggest that the veteran was actually 
unemployable.

The Board acknowledges that the Social Security 
Administration determined that the veteran was disabled for 
that agency's purposes as of August 1990.  Notably, however, 
the SSA determination and associated records were received 
after the April and June 1994 claims for a TDIU.  VA is not 
in constructive possession of SSA records (other than VA 
treatment records collected by SSA).  See generally, Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Consequently, those 
records can not, in this case, establish the presence of an 
informal claim for a TDIU prior to May 1991.  See 38 C.F.R. 
§ 3.157(b)(3).  Moreover, even if the SSA determination could 
be accepted as the date of claim, the record shows that the 
schedular requirements for a TDIU had not been met by August 
1990.

In short, neither a formal nor an informal claim for TDIU was 
received prior to April 28, 1994.  In no communication to VA 
prior to that date did the veteran suggest that he was 
unemployable on account of service-connected disability.  
None of the VA medical records dated prior to June 1992, and 
none of the private medical records on file prior to April 
1994, suggest that the veteran was unemployable.  The June 
1992, July 1992 and August 1992 evaluations, while noting 
that the veteran was not working, did not implicate any 
disorder other than the then nonservice-connected seizure 
disability.  Similarly, the April 1994 counselor's report 
only indicated that VA vocational rehabilitation was 
infeasible for the veteran until his PTSD and seizure 
disorder were further evaluated.  

In sum, the evidence shows that a claim for a TDIU was not 
filed prior to April 28, 1994, and a review of the record 
does not show that an informal claim for a TDIU was raised 
under the Roberson or Norris criteria prior to that date.  

The Board notes that while service connection for a seizure 
disorder was eventually granted and made effective to May 
1991, this does not change the fact that prior to April 1994, 
a claim had not been submitted or raised for a TDIU.  The 
Board accordingly finds that the date of the veteran's claim 
for a TDIU is April 28, 1994.  

As noted previously, while the effective date of an award of 
benefits is generally the date of claim or the date 
entitlement arose, whichever is later, in the case of an 
increased rating for disability compensation (or TDIU), the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date.  
In this case, however, the veteran's claim for a TDIU was 
filed more than a year following the effective date actually 
assigned by the RO (May 1991) for the grant of a TDIU.

As the RO assigned the veteran an effective date for the 
grant of a TDIU which is far earlier than that to which he is 
entitled, the Board concludes that an effective date earlier 
than May 27, 1991, for the grant of a TDIU is not in order.

In reaching the above decisions the Board has considered the 
doctrine of reasonable doubt.  As, however, the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Entitlement to an effective date earlier than May 27, 1991, 
for the grant of service connection for Meniere's disease is 
denied.

Entitlement to an effective date earlier than May 27, 1991, 
for the grant of service connection for a seizure disorder is 
denied.

Entitlement to an effective date earlier than May 27, 1991, 
for the grant of a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


